United States Court of Appeals
                     For the First Circuit
No. 20-1029

                    UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                    JEAN C. TORRES-MELÉNDEZ,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Aida M. Delgado-Colón, U.S. District Judge]



                             Before

                 Thompson, Kayatta, and Barron,
                         Circuit Judges.




     Alejandra Bird López, Research and Writing Specialist, with
whom Eric Alexander Vos, Federal Public Defender, and Franco L.
Pérez-Redondo, Assistant Federal Public Defender, Supervisor,
Appeals Division, were on brief, for appellant.
     David C. Bornstein, Assistant United States Attorney, with
whom W. Stephen Muldrow, United States Attorney, and Mariana E.
Bauzá-Almonte, Assistant United States Attorney, Chief, Appellate
Division, were brief, for appellee.



                         March 21, 2022
               THOMPSON, Circuit Judge.      One winter day in 2018, Puerto

Rico police officers went to a public housing project looking for

a car involved in a murder.        They wore plain clothes but had their

guns and police IDs visible.         Spotting a group of people hanging

around outside, the officers approached and identified themselves.

A man who turned out to be Jean Torres-Meléndez grabbed something

from his waistband and took off.                 Ducking into an apartment

building, Torres (as we will call him, per Spanish naming customs)

tossed a machine gun — a modified Glock pistol — from a stairwell

balcony and gave himself up.         Officers later found the gun, which

had 1 bullet in the chamber and an attached magazine with 14

bullets.       They also took from him a couple of magazine clips, each

holding 19 bullets.

               After some preliminaries (not relevant here), Torres

pled guilty without a plea deal to illegally possessing a machine

gun.1       See 18 U.S.C. § 922(o)(1).      That crime carries a top prison

term of ten years.            See id. § 924(a)(2).        At sentencing, the

district judge set Torres's base offense level at 20, see USSG

§ 2k2.1(a)(4)(B),       and    subtracted    3   levels   for   acceptance   of




       This is as good a place as any to say that the background
        1

facts come from the uncontested parts of the probation office's
presentence investigation report ("PSI," for short) and from the
transcripts of the key court hearings. See, e.g., United States
v. Ilarraza, 963 F.3d 1, 5 (1st Cir. 2020).
                                     - 2 -
responsibility, see id. § 3E1.1(a), (b), which generated a total

offense level of 17.      Cross-referencing that level with Torres's

criminal history category I yielded an advisory prison range of 24

to 30 months.

          Torres sought a term of 24 months. The government sought

30 months.      Pointing to Torres's "juvenile adjudications" for

domestic violence and aggravated burglary and his two adult arrests

on weapons and narcotics charges, the judge stated that "[t]he

record reflects" his "violent tendencies" — to which Torres's

lawyer objected.       The judge agreed that she "should have better

characterized that," but then did nothing to clarify the violent-

tendencies remark.      And the judge ended up varying the sentence to

60 months, stressing (with italics ours) that she adjusted the

advisory term because of

          the type of weapon that was possessed, the
          conditions in which possessed, the lack of
          reasons for a person unemployed, being a drug
          addict, and with the problems he has . . .
          encountered, that has a track record of
          engaging   in   drug   offenses   and   weapon
          violations, and his prior arrest record
          dismissed at state level on speedy trial
          grounds, and . . . the circumstances that
          Puerto Rico faces due to the problem caused by
          the illegal possession of weapons.

          From     this       sentence     Torres    appeals,        raising   a

multifaceted     objection      to   the     procedural     and   substantive

reasonableness    of    the   judge's    decision.        Applying    abuse-of-

                                     - 3 -
discretion review, see United States v. Dávila-Bonilla, 968 F.3d

1, 9 (1st Cir. 2020), we begin — and find we can end — with his

procedural-reasonableness claim.         And we need only address one of

his many procedural-reasonableness arguments at that.          See United

States v. Cruz-Ramos, 987 F.3d 27, 39 (1st Cir. 2021) (explaining

that the "simplest" way to handle a case is often the "best" way);

PDK Labs. Inc. v. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts,

J., concurring in part and concurring in the judgment) (noting

that "if it is not necessary to decide more, it is necessary not

to decide more").

           As an "[i]ndependent" basis for vacating his sentence,

Torres — hyping the italicized phrase in the block quote above —

insists   that   the   judge   wrongly   considered   prior   arrests   not

resulting in convictions in varying upward (exactly two times the

top of the guidelines range).2           The government says that this

aspect    of     the     judge's    sentence      "explanation"     seems




     2 Convinced that Torres did not raise this challenge below,
the government declares that we can review only for plain error.
But like Torres, we think the defense's objection to the judge's
violent-tendencies comment adequately preserved the issue.     See
United States v. Rivera-Berríos, 968 F.3d 130, 134 (1st Cir. 2020)
(repeating that "[t]o preserve a claim of procedural sentencing
error . . . a defendant's objection need not be framed with
exquisite precision").    So we need not consider any arguments
premised on plain error.     The government also calls Torres's
arguments here "undeveloped." They are not.
                                   - 4 -
"problem[atic]."     But to us it is problematic — and in a reversible

error kind of way.

            What little we know about the two at-issue arrests comes

from the PSI. The first was a 2010 arrest on local weapons charges.

The   PSI   called   the    "circumstances"     surrounding       this   arrest

"[u]nknown"    because      "the   files     were    destroyed"    after   the

commonwealth court dismissed the matter on speedy-trial grounds.

The second was a 2014 arrest on local drug charges.               The PSI said

the "charging documents" alleged Torres "illegally, maliciously,

voluntarily    and   with    criminal      intent,   possessed    heroin   and

cocaine."     The commonwealth court also dismissed that case for

lack of a speedy trial.

            We do not doubt that the judge considered Torres's

(supposed) "track record of engaging in" drug and weapon offenses

integral to her overall sentencing rationale. We also do not doubt

that the judge's track-record rationale shows she treated proof of

arrest as proof of guilt — without highlighting any corroborating

evidence that the underlying conduct actually occurred.                    And

therein lies the flaw.      The Federal Reporter, after all, is filled

with our cases holding that "when an arrest has not ripened into

a conviction," a sentencer cannot "rely on that arrest in a manner

that equates the arrest with guilt."           See United States v. Díaz-

Lugo, 963 F.3d 145, 153 (1st Cir. 2020); accord Dávila-Bonilla,

                                    - 5 -
968 F.3d at 9 (citing a number of opinions).                    This is because

"proof only of an arrest is no proof of guilt."                 United States v.

Marrero-Pérez, 914 F.3d 20, 23 (1st Cir. 2019) (emphasis added).

Which means that a sentencer cannot "rely on an arrest record as

evidence      of    a    defendant's       conduct"    absent    "some       reliable

indication that the underlying conduct actually occurred."                         See

Díaz-Lugo, 963 F.3d at 153; accord United States v. Castillo-

Torres, 8 F.4th 68, 71-72 (1st Cir. 2021) (listing a string of

decisions     and       "find[ing]   it    unsurprising      that    many     of   our

admonitions against the use of unsupported allegations in mere

charges contain no hint that they should apply only to some forms

of sentence enhancement and not others").

            The judge talked up how each charge got dismissed on a

speedy-trial technicality.           If the judge thought that this somehow

gave credibility to the arrest allegations, she is mistaken.

Torres notes — without any contradiction from the government —

that   "local      speedy-trial      dismissals      are   without   prejudice      to

refiling" if prosecutors "deem[] it warranted" and that the record

reveals nothing "about why local authorities did not prosecute

[him]."     And our opinions mince no words in stating that a judge

"imposing incarceration for a later crime cannot simply presume

that   past     charges      resolved      without    conviction     .   .    .    are

attributable to flawed or lax prosecutorial or judicial systems

                                          - 6 -
rather than the defendant's innocence."               See United States v.

Rondón-García, 886 F.3d 14, 26 (1st Cir. 2018) (quoting United

States v. Cortés-Medina, 819 F.3d 566, 576-77 (1st Cir. 2016)

(Lipez, J., dissenting)).

           The bottom line is that because the judge gave "weight"

to arrests not backed "by convictions or independent proof of

conduct," Torres's sentence cannot stand.            See Marrero-Pérez, 914

F.3d at 22.   And the government's arguments to the contrary do not

hold up, as we now explain.

           The   government's   lead-off      claim    is   that    the   judge

"correct[ly]"    concluded   "that   Torres    has     'a   track   record   of

engaging in drug offenses.'"         This is so, the government says,

"because, by his own admission, [Torres] has possessed, consumed,

and been addicted to marijuana for most of his life."               Context is

the key to understanding language, all can agree.                   See United

States v. Saccoccia, 10 F.4th 1, 9 (1st Cir. 2021) (stating that

"in legal matters, as in life, '[e]verything depends on context'"

(alteration in original and quoting Rivera-Velásquez v. Hartford

Steam Boiler Inspection & Ins. Co., 750 F.3d 1, 5 (1st Cir.

2014))).   And pulling back the lens, we see that while the judge

noted Torres's "known history of substance abuse," she (among other

things) keyed in on his "prior arrests for possession of controlled

substances and weapons violations" as evidence that he had "violent

                                 - 7 -
tendencies" (our emphasis) — which showed up in "early-on stages"

where he "began to deal . . . either drugs or weapons."

          Taking a different tack, the government claims that the

judge rightly referred to the 2010 weapons arrest to counter

Torres's mitigating argument that he possessed the Glock only

because "he was the innocent victim of a shooting" in 2012 (i.e.,

the idea being that he carried the gun only for self-defense).

And Torres's "2010 arrest," the theory continues, gives reason to

doubt "his self-serving claim" that he carried the Glock simply

because of what went down two years later "in 2012."      But even

accepting the government's hypothesis, the arrest is only relevant

for that purpose if the charge were true.    So again, we are left

with a judge giving "weight" to a bare arrest without sufficiently

corroborative evidence — which, as we have been at pains to stress,

is prohibited.   See Marrero-Pérez, 914 F.3d at 22.3

          The government also makes much of the judge's saying at

one point (emphasis ours) that "the fact that [Torres] might have

been involved in 2010, 2014, with weapons and drugs, is there."

But the government can get no mileage out of "might" — particularly

since the judge (when push came to shove) specifically called



     3  That the judge reversibly equated arrest with guilt
undercuts the government's footnoted suggestion that she may have
properly used the 2010 weapons arrest to "show[] that he knew that
the law regulated whether he could freely possess them."
                               - 8 -
Torres's "track record of engaging in drug offenses and weapons

violations" a driving force in her sentence selection (emphasis

supplied).     And as if to make this more emphatic, the judge

(italics added) made sure to say that "if you look at" Torres's

infractions "that you have, he has been so involved in 2010, 2014."

Which brings us back to the point that judges cannot "rel[y] on

arrests as a proxy for criminal culpability or the likelihood of

recidivism."   See id. at 23; accord Dávila-Bonilla, 968 F.3d at 9

("implor[ing]" judges not to use "mere charges to infer unlawful

behavior unless there is proof by a preponderance of the evidence

of the conduct initiating [those] arrests and charges" (alteration

in original and quotation marks omitted)).

          All that is left to say then is that we vacate Torres's

sentence and remand for resentencing.4




     4 The parties can pursue on remand the other issues suggested
in their briefs that (as noted earlier) we need not explore today
(assuming those other issues remain relevant).
                               - 9 -